IN THE CIRCUIT COURT FOR Montgomery County ——

CIVIL - NON-DOMESTIC CASE INFORMATION REPORT
DIRECTIONS
Plaintiff: This Information Report must be completed and attached to the complaint filed with the
Clerk of Court unless your case is exempted from the requirement by the Chief Judge of the Court of
Appeals pursuant to Rule 2-111(a).
Defendant: You must file an Information Report as required by Rule 2-323(h).
THIS INFORMATION REPORT CANNOY BE ACCEPTED AS A PLEADING

 

 

 

FORM FILED BY:S3PLAINTIFF OIDEFENDANT CASENUMBER i I
CASE NAME; John Doe #1, et al. vs. Montgomery Cty. Bd. of Education, et al
. ‘Defendant

 

 

Plamtitt
PARTY'S NAME: John Doe #1 _ _ PHONE: 410-951-8744 |
PARTY'S ADDRESS: c/o Edward L. Cardona III, Esq., Murphy, Falcon & Murphy, | South St, 30th FL.

PARTY'S E-MAIL: Baltimore, MD 21202 -—-- edward.cardona@murphyfalcon.com

If represented by an attorney:
PARTY'S ATTORNEY'S NAME: Edward L. Cardona, Esq. = pyro 410-951-8744
PARTY'S ATTORNEY'S ADDRESS:Murphy, Falcon & Murphy, 1 South St, 30th FL, Baltimore, MD

{PARTY'S ATTORNEY'S E-MAIL: 21202 ----- edward.cardona@murphyfalcon.com

JURY DEMAND? &Yes CINo
RELATED CASE PENDING? [Yes &3No If yes, Case #(s), if known:

 

 

 

 

  
 
  

ANTICIPATED LENGTH OF TRIAL?: hours _10 days
re PLEADING TYPE
FclNew Case: BJ Original Ol Administrative Appeal 1 Appeal

Existing Case: OPost-Judgment (Amendment
(filing in an existing case, skip Case Category/ Subcategory section - go to Relief section.
IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box.)

 

 

 

 

UG FEB-6 AM 8:86

  

     
 

PORTS 6 £) Government PUBLIC LAW O Constructive Trust
; ce, Attorney Grievance Contempt
aca ;psegult end Battery ercjal ~F POduct Liability OBond Forfeiture Remission O Deposition Notice
~ Conspiracy PROPERTY O Civil Rights O Dist Ct Mtn Appeal
Fe Conversion Adverse Possession OCounty/Mnepl Code/Ord 11 Financial
(J Defamation Breach ofLease Election Law Grand Jury/Petit Jury
False Arrest/Imprisonment Detinue (Eminent Domain/Condemn. O] Miscellaneous
Fmud B Distress/Distrain C)Environment O) Perpetuate Testimony/Evidence
Ci Lead Paint - DOB of oO Forcible Entry/Detainer 0) Error Coram Nobis a Prod. of Documents Req.
Youngest Pit: 0 Foreclosure = Habeas Corpus Receivership '
Loss of Consortium Commercial a Mandamus Set ‘Aside Deed 7
(C1 Malicious Prosecution (Residential o P uisonet Rights (1 Special Adm. - Atty
(J) Malpractice-Medical Currency or Vehicle Al Public Info. Act Records [] Subpoena Issue/Quash
OC) Malpractice-Professional CI) Deed of Trust Quarantine/Isolation OJ Trust Established
Misrepresentation CiLand Installments ©} Writ of Certiorari C) Trustee Substitution/Removal
EF] Motor Tort Tien sage EMPLOYMENT (0 Witness Appearance-Compel
is
PINuisance ight of Redemption [JADA AACE oe
Premises Liability C Statement Condo OC) Conspiracy EQUITY
Product Liability O Forfeiture of Property / OIEEO/HR 4
Specific Performance Personal Item OOFLSA Declaratory Judgment
Toxic Tort Fraudulent Conveyance CIFMLA C1 Equitable elie:
Trespass Ci Landlord-Tenant Cl Workers' Co tion Gi Injunctive Relief
Wrongful Death (Ci Lis Pendens o Wrongful Tortainat Nop "(Mandamus
CONTRACT (J) Mechanic's Lien rina OTHER
CO Asbestos Ownership INDEPENDENT Oo Accounting
Breach A paretion ale in Lieu AROCEEDINGS (Friendly Suit
Business and Commercial et Title Assuniption of Jurisdiction 0 Grantor in Possession
Coniesed Julgnea EyRent Escrow. PropertyL! Authorized Sale Cl Maryland Insurance Administration
Construction Cl Right of Redemption CJ Attorney Appointment Miscellaneous
oO Debt ° C Tenant Holding Over (Body Attachment Issuance 01 Specific Transaction
O Fraud Commission Issuance Structured Settlements

CC-DCM-002 (Rev. 04/2017)

Page 1 of 3

2.
 

[" IF NEW OR EXISTING CASE: RELIEF (Check All that Apply) ~ |

 

© Abatement O Earnings Withholding O Judgment-Interest O Return of Property

© Administrative Action OEnroliment Cijudgment-Summary Sale of Property

C) Appointment of Receiver O Expungement Liability 0 Specific Performance

O Arbitration O Findings of Fact OOral Examination ©) Writ-Error Coram Nobis

a aceeee ete a ene D Order fs Writ-Execution
Attachment udement yunction wnhership of Prope: Writ-Garnish Pro

Cease & Desist Order OJudgment-Affidavit pee ue Property CO} Writ-Garnish Wares”

OCondemn Bidg CO Judgment-Attorney FeesC] peace Order A Writ-Habeas Corpus

O Contempt OC)Judgment-Confessed Possession po

Ol Court Costs/Fees OJudgment-Consent  OPproduction of Records rit-Possession

Damages-Compensatory Ol Judgment-Declaratory O!Quarantine/Isolation Order

OC Damages-Punitive Ci Judgment-Default OReinstatement of Employment

Ifyou indicated Liability above, mark one of the following. This information is not an admission and
may not be used for any purpose other than Track Assignment.

Oliability is conceded. MLiability is not conceded, but is not seriously in dispute. (Liability is seriously in dispute.

 

MONETARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)

 

0 Under $10,000 1 $10,000 - $30,000 OC $30,000 - $100,000 Over $100,000

O Medical Bills $ Cl Wage Loss $ O)Property Damages $
ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 

 

Is this case appropriate for referral to an ADR process under Md. Rule 17-101? (Check all that apply)

A. Mediation Cl¥Yes &No C. Settlement Conference Yes [No
B. Arbitration OYes No D. Neutral Evaluation OYes No
SPECIAL REQUIREMENTS

 

 

Ola Spoken Language Interpreter is needed, check here and attach form CC-DC-041

07 If you require an accommodation for a disability under the Americans with Disabilities Act, check
here and attach form CC-DC-049
ESTIMATED LENGTH OF TRIAL
With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF

TRIAL. (Case will be tracked accordingly)

0 1/2 day of trial or less 0 3 days of trial time

0 1 day of trial time More than 3 days of trial time
© 2 days of trial time

BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM

For all jurisdictions, if Business and Technology track designation under Md. Rule 16-308 is requested,
attach a duplicate copy of complaint and check one of the tracks below.

 

 

 

 

O Expedited- Trial within 7 months of CO Standard - Trial within 18 months of
Defendant's response Defendant's response

EMERGENCY RELIEF REQUESTED

 

 

 

CC-DCM-002 (Rev. 04/2017) Page 2 of 3
 

COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
MANAGEMENT PROGRAM (ASTAR)

 

FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
Md. Rule 16-302, attach a duplicate copy of complaint and check whether assignment to an ASTAR is requested.

O Expedited - Trial within 7 months of O Standard - Trial within 18 months of
Defendant's response Defendant's response

 

IF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNTY,
PLEASE FILL QUT THE APPROPRIATE BOX BELOW.

 

CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

 

[1 Expedited Trial 60 to 120 days from notice. Non-jury matters,
1 civil-Short Trial 210 days from first answer.
 Civil-Standard Trial 360 days from first answer.

1 custom Scheduling order entered by individual judge.

1 Asbestos Special scheduling order.

CI Lead Paint Fill in: Birth Date of youngest plaintiff

(1 Tax Sale Foreclosures Special scheduling order.

O Mortgage Foreclosures No scheduling order.

 

CIRCUIT COURT FOR BALTIMORE COUNTY

 

[] Expedited Attachment Before Judgment, Declaratory Judgment (Simple),
(Trial Date-90 days) Administrative Appeals, District Court Appeals and Jury Trial Prayers,
Guardianship, Injunction, Mandamus.

oO Standard Condemnation, Confessed Judgments (Vacated), Contract, Employment
(Trial Date-240 days) Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
Other Personal Injury, Workers' Compensation Cases.

([] Extended Standard Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
(Trial Date-345 days) _ Personal Injury Cases (medical expenses and wage loss of $100,000, expert
and out-of-state witnesses (parties), and trial of five or more days), State

 

 

 

 

 

 

 

 

 

Insolvency.
oO Complex Class Actions, Designated Toxic Tort, Major Construction Contracts, Major
(Trial Date-450 days) Product Liabilities, Other Complex Cases.
fo ra i 4
__ February 6, 2020 Ab, Al yj
Date Signature of Counsel 7 Party

Murphy, Falcon & Murphy. 1 South St, FI. 30 Edward L. Cardona il, Esq.

Baltimore MD 21202 —
City State Zip Code

CC-DCM-002 (Rev. 04/2017) Page 3 of 3
